USDC IN/ND case 3:19-cv-00862-PPS-MGG document 111 filed 09/09/20 page 1 of 6


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 JASON ANDREW KEEL,

                Plaintiff,

                       v.                         CAUSE NO. 3:19-CV-862-PPS-MGG

 ROBERT CARTER, JR., et al.,

                Defendants.

                                  OPINION AND ORDER

       Jason Andrew Keel, a prisoner without a lawyer, filed a motion for a preliminary

injunction. In the amended complaint, Keel alleges that he has been targeted by his

fellow inmates for violence due to debts and his reputation as a snitch at various

facilities maintained by the Indiana Department of Correction. ECF 48. He currently

proceeds on an Eighth Amendment failure to protect claim against nineteen defendants

and on an injunctive relief claim to obtain the protective measures to which he is

entitled under the Eighth Amendment. ECF 58. He asks for transfer to a protective

custody unit.

       In the motion for a preliminary injunction and in his reply brief, Keel asserts that

he has been subjected to threats, extortion, and assault in the Westville Control Unit.

ECF 94, ECF 110. He alleges that, on March 11, 2020, Inmate Slack used a bottle and a

pen tube to spray bodily waste on him as correctional staff escorted him to the shower.

ECF 94 at 2; ECF 110 at 2. Inmate Ellis worked together with Inmate Slack to extort cash

payments from Keel under threat of further assaults. ECF 110 at 3. Keel’s mother made
USDC IN/ND case 3:19-cv-00862-PPS-MGG document 111 filed 09/09/20 page 2 of 6


the payments, but correctional staff disciplined Inmate Ellis after Keel reported the

extortion through an internal affairs hotline. Id. at 6. Specifically, correctional staff

charged Inmate Ellis with violating Indiana Department of Correction Offense 100 for

violating a federal, State, or local law. Id. In June 2020, Keel moved to a cell next to

Inmate Rhoades, who worked with Inmate Ellis to continue the extortion scheme by

spraying bodily waste through the venting system with a makeshift device and by

beating on the wall to prevent Keel from sleeping. Id. at 7; ECF 110-1 at 1. When he

reported it, correctional staff did not move Keel but responded by searching the cells of

Inmate Rhoades and Keel four times per week. ECF 110-1 at 6.

       In response, the Warden provided the affidavits of Unit Team Manager

Sonnenberg, who works in the Westville Control Unit, and Investigator Burkett, who

has reviewed the files of recent investigations conducted at Keel’s request. ECF 105-1;

ECF 105-2. According to the Warden, correctional staff have examined the cells and the

pipe chase and determined that Inmate Rhoades would not be able to spray bodily

waste into Keel’s cell because the cells are separated by a metal barrier and the vents are

not connected. ECF 105-1 at 4; ECF 105-2 at 2. Unit Team Manager Sonnenberg

personally examined Keel’s cell and observed some water on the floor but no odors

associated with bodily waste. ECF 105-2 at 2. He also observed Keel’s lack of concern

with cleaning his cell. Id. Though Keel could submit a request for protective custody, he

has not done so with respect to Inmate Rhoades. Id. at 2-3. In reply, Keel accuses Unit

Team Manager Sonnenberg of lying for stating that Keel had not submitted any

requests for protective custody, attaching a request, dated August 28, 2020 -- two weeks


                                               2
USDC IN/ND case 3:19-cv-00862-PPS-MGG document 111 filed 09/09/20 page 3 of 6


after Unit Team Manager Sonnenberg signed and submitted his affidavit. Id. at 4; ECF

110 at 4; ECF 110-1 at 8, 10.

       Keel is expected to remain in restrictive housing until his release from the

custody of the Indiana Department of Correction. ECF 105-1 at 5. There, inmates are

cuffed and escorted by correctional staff one-by-one each time they leave their cells. Id.

at 6. Inmates eat meals in their cells, and showers and recreational time are offered as

individual activities. Id.; ECF 105-2 at 3-4. Inmates in a protective custody unit are not

subject to these restrictions. ECF 105-1 at 6. Since the beginning of the year, Keel has

been found guilty of ten disciplinary offenses, including threatening, disorderly

conduct, bribery, and refusing to comply with an order. Id. at 5.

       The purpose of preliminary injunctive relief is “to minimize the hardship to the

parties pending the ultimate resolution of the lawsuit.” Platinum Home Mortg. Corp. v.

Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir. 1998) (quotation omitted). “In order

to obtain a preliminary injunction, the moving party must show that: (1) they are

reasonably likely to succeed on the merits; (2) no adequate remedy at law exists; (3) they

will suffer irreparable harm which, absent injunctive relief, outweighs the irreparable

harm the respondent will suffer if the injunction is granted; and (4) the injunction will

not harm the public interest.” Joelner v. Village of Washington Park, Illinois, 378 F.3d 613,

619 (7th Cir. 2004).

       The Eighth Amendment imposes a duty on prison officials to “take reasonable

measures to guarantee the safety of inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994)

(quotation omitted). “[P]rison officials have a duty to protect prisoners from violence at


                                               3
USDC IN/ND case 3:19-cv-00862-PPS-MGG document 111 filed 09/09/20 page 4 of 6


the hands of other prisoners.” Id. at 833 (quotation omitted). “[I]n order to state a

section 1983 claim against prison officials for failure to protect, [a plaintiff] must

establish: (1) that he was incarcerated under conditions posing a substantial risk of

serious harm and (2) that the defendants acted with deliberate indifference to his health

or safety. Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010) (quotation marks and

citation omitted). Deliberate indifference is a high standard, and is “something

approaching a total unconcern for [a prisoner’s] welfare in the face of serious risks,” or a

“conscious, culpable refusal” to prevent harm. Duane v. Lane, 959 F.2d 673, 677 (7th Cir.

1992). “[C]onduct is deliberately indifferent when the official has acted in an intentional

or criminally reckless manner, i.e., the defendant must have known that the plaintiff

was at serious risk of being harmed and decided not to do anything to prevent that

harm from occurring even though he could have easily done so.” Board v. Farnham, 394

F.3d 469, 478 (7th Cir. 2005) (quotation marks and citation omitted).

       To start, the record contains minimal evidence that other inmates pose a

substantial risk of harm to Keel or that he is likely to suffer irreparable harm in

restrictive housing. He represents that Inmate Slack assaulted him with bodily waste on

his way to the shower, but this was a single incident that occurred six month ago. He

further represents that Inmate Rhoades sprays bodily waste into his cell through the

vent and bangs on the walls to prevent him from sleeping. However, correctional staff

have confirmed that spraying bodily waste from cell to cell is not physically possible

and have been unable to substantiate Keel’s report despite conducting cell searches four

times per week. Additionally, the allegation that Keel is able to sleep only when Inmate


                                              4
USDC IN/ND case 3:19-cv-00862-PPS-MGG document 111 filed 09/09/20 page 5 of 6


Rhoades sleeps or when Rhoades chooses to not bang on the walls describes an

unpleasant condition, but the inability to sleep throughout the day does not rise to the

level of irreparable harm warranting a preliminary injunction.

       Next, the record reflects that, while correctional staff have not moved Keel to a

protective custody unit, they have taken substantial measures to ensure his safety.

According to Keel, correctional staff responded to his reports of an extortion scheme by

charging Inmate Ellis with a high-level disciplinary offense. They have also investigated

Keel’s reports regarding Inmate Slack by examining the vent structure and by

repeatedly searching the cells of Keel and Inmate Slack. These measures are in addition

to the baseline security measures used in the Westville Control Unit, which include

handcuffs and individual escorts from correctional staff any time inmates are out of

their cell as well as individual cells, showers, and recreational time. On this record, I

cannot find that correctional staff are acting with deliberate indifference to Keel’s safety

or that he will likely suffer irreparable harm absent injunctive relief.

       With respect to the competing and public interests, unnecessary intrusions into

the management of prisons are generally disfavored. See 18 U.S.C. § 3626(a) (prison-

related injunctions must be necessary to remedy the violation and narrowly tailored);

Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (quotation omitted) (“Prison officials

have broad administrative and discretionary authority over the institutions they

manage.”). What’s more, it is difficult to ignore the fact that Keel has accrued a

substantial disciplinary history, including several counts of threatening behavior, and

that an order compelling protective custody could thus undermine the State’s legitimate


                                              5
USDC IN/ND case 3:19-cv-00862-PPS-MGG document 111 filed 09/09/20 page 6 of 6


interest in maintaining discipline and protecting staff and other inmates from violence.

After considering the relevant factors, I find that Keel has not demonstrated that he is

entitled to injunctive relief.

       For these reasons, the court finds a hearing is unnecessary and DENIES the

motion for a preliminary injunction (ECF 94).

SO ORDERED.

ENTERED: September 9, 2020.
                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
